DETAILED CORRESPONDENCE

Claims 12, 14, 16-24, and 26-27 are under consideration.
This Official Action is Non-Final. 
Claim 12 has been amended to recite adhering fermentative bacteria and fermentative yeasts to a support and growing said fermentative bacteria and fermentative yeasts for a time of at least 7 days to prepare a biofilm of said fermentative bacteria and the fermentative yeasts in an exopolymer matrix.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/5/2022 has been entered.
 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 12. 14-19, 23, 25-27 is/are rejected under 35 U.S.C. 103 as obvious over SERVETAS, Process Biochemistry 48 (2013) 1279-1284 (SERVETAS) in view of  Delvaux, et al., Immobilized yeast cell systems for continuous fermentation applications, Biotechnol Lett (2006) 28:151q5-1525 (DELVAUX). 
Claim 12 has been amended to recite adhering fermentative bacteria and fermentative yeasts to a support and growing said fermentative bacteria and fermentative yeasts for a time of at least 7 days to prepare a biofilm of said fermentative bacteria and the fermentative yeasts in an exopolymer matrix.
The present specification defines a biofilm as a three-dimensional structure constituted of bacterial populations incorporated in an exopolymeric matrix.  The exopolymeric matrix can be polysaccharides, polypeptides, nucleic acids (See published version of specification at [0030]).  The present specification also states that the “biofilm may be prepared by incubating micro-organisms” [0032].  Thus, applicant’s own specification indicates that the production of the biofilm via the incubation of microorganisms is just one possibility.  
As to claim 12, SERVETAS relates to Saccharomyces cerevisiae (i.e., fermentative yeast/brewer’s yeast) and Oenococcus oeni (i.e., fermentative bacteria) immobilized in different layers of a cellulose/starch gel composite for simultaneous alcoholic and malolactic wine fermentations. The production of a two-layer composite biocatalyst for immobilization of two different microorganisms for simultaneous alcoholic and malolactic fermentation (MLF) of wine in the same bioreactor is reported.  This is a fermentative bacteria and fermentative yeast in combination.  The film is used to initiate fermentation (i.e., inoculate the wine) (pg. 1280, 2. Materials and Methods). 
The production of two-layer biocatalyst with Saccharomyces cerevisiae and Oenococcus oeni (i.e., fermentative bacteria) by SERVETAS is a three-dimensional structure. As starch is a polysaccharide, SERVETAS teaches the preparation of an exopolymeric matrix. 
SERVETAS does not teach growing the bacteria and yeasts for at least 7 days to form the biofilm.
However, DELVAUX teaches at pg. 1520, left column, third full a paragraph that immobilized yeast cells are considered to be more tolerant/productive against ethanol than freely suspended yeast cells. One method for obtaining such cells taught at pg. 1516, right column first full paragraph is where the yeast and a support are cultured together so that the yeast are allowed to attach to the support and grow. Many different carrier materials are being used (Willaert 2006). Cellular attachment to the carrier can be induced using linking agents (such as metal oxides, glutaraldehyde or aminosilanes). Table 1 at pg. 1522 show that yeast can be grown on the following supports. It would have been obvious to one skilled in the art to immobilize the bacteria and yeasts of SERVETA, as DELVAUX teaches that immobilized are more tolerant/productive against ethanol.  

    PNG
    media_image1.png
    278
    673
    media_image1.png
    Greyscale


DELVAUX do not teach 7 days of growth but it would have been obvious to vary the amount of days needed based on the type or microorganism,  immobilization method/material and culture conditions.
Claim 14 recites that the fermentation is a malolactic fermentation and the fermentative bacteria are lactic bacteria in the form of biofilm.
SERVETAS relates to Saccharomyces cerevisiae and Oenococcus oeni (i.e., fermentative bacteria) immobilized in different layers of a cellulose/starch gel composite for simultaneous alcoholic and malolactic wine fermentations (pg. 1280, 2. Materials and Methods).  Wine is produced by the malolactic fermentation from the Oenococcus oeni cells (pg. 1280, 2.2 Materials and Methods) and lactic acid is produced (pg. 128, 3/2 Fermentations).

Claim 16 recites that the fermentative bacteria are selected from bacterial strains belonging to the genus Oenococcus, Lactobacillus, Pediococcus, Weissella, Leuconostoc or combinations thereof.
SERVETAS relates to Saccharomyces cerevisiae and Oenococcus oeni (i.e., fermentative bacteria) immobilized in different layers of a cellulose/starch gel composite for simultaneous alcoholic and malolactic wine fermentations  (pg. 1280, 2. Materials and Methods).  

Claim 17 recites that the fermentative yeasts are selected from strains belonging to the genus Sacharomyces, Schizosaccharomyces, Brettanomyces, Torulaspora, Candida, Metschnikowia, Kluyveromyces or combinations thereof.
In regards to claim 17, Saccharomyces cerevisiae is a yeast (SERVETAS, pg. 1280, 2.1 Materials and Methods). 

Claim 18 recites the fermentative bacteria in the form of biofilm are inoculated in a form removed from a support, or in a form adherent to a support.
As to claim 18, the cells are adhered to a cellulosic material (SERVETAS, pg. 1280, 2.2 Materials and Methods).

Claim 19 recites that the support is selected from wood, cork, stainless steel, polystyrene, silicone or polyethylene composites.
In regards to claim 19, the cellulosic material is obtained from wood sawdust (SERVETAS, pg. 1280, 2.2 Materials and Methods).

Claim 23 recites that the combination of bacteria and fermentative yeasts in the form of biofilm are inoculated in a form removed from a support, or in a form adherent to a support.
In regards to claim 23, the cells are adhered to a cellulosic material (SERVETAS, pg. 1280, 2.1 Materials and Methods).
Claim 26 recites that the fermentative bacteria are Oenococcus oeni.
In regards to claim 26, the article discloses a biofilm with Oenococcus oeni cells and Saccharomyces cerevisiae.  The film is added to wine must to initiate fermentation (SERVETAS, pg. 1280, 2. Materials and Methods). 

Claim 27 recites the support is a species of wood used for containing a fermented liquid product.
As to claim 27, sawdust is used as a support (SERVETAS, pg. 1280, 2.2 Materials and Methods) and contains a fermented liquid product. 


Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over SERVETAS and DELVAUX in view of MAICAS, The use of alternative technologies to develop malolactic fermentation in wine, Appl. Microbiol Biotechnol (2001) 56:35-39 (MAICAS).
SERVETAS and DELVAUX do not teach how much bacteria used. 
However, MAICAS teaches several technologies have been proposed to induce biological deacidification of wines by using malolactic bacteria, principally Oenococcus oeni and Lactobacillus sp. (abstract).  In particular, MAICAS teaches that immobilization via adsorption begins with a sterilized support inoculated with cell suspensions. The biofilm subsequently developed upon exposure to growth medium is comprised of multiple cell layers located either in direct contact with the bulk medium or on the surface of inner channels in a porous structure. Janssen et al. (1993) assessed the feasibility of O. oeni cells immobilized by adsorption onto oak chips for the continuous MLF of wine (pg. 38, left column, first full paragraph). MAICAS that O. oeni is inoculated at high suspensions (about 1×107 – 1×108 cfu ml–1). This touches on the claimed amount of 106 to 107.  It would have been obvious to one skilled in the art to provide this amount as MAICAS teaches that the use of high cell densities are often employed. 

It would have been obvious to one skilled in the art to use the amount of cells as taught by MAICAS because it is an amount that will to adhere and allow the cells to live on a support as chip to induce biological deacidification of wines by using malolactic bacteria.

Claims 20 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over SERVETAS and  DELVAUX as applied to claims 12-19, 23, 25-27 above, and further in view of United States Patent No. 7,037,708 (RUNGE).
SERVETAS and DELVAUX are silent as the cfu/ml and how the film can be stored.  However, RUNGE teaches that microorganisms can be freeze dried and stored in films with cfu/ml greater than 106 (col. 7, lines 9-14 and col. 8, lines 60-68).   This helps facilitate the fermentation. It would have been obvious to do the same with SERVETAS and DELVAUX to make sure the microorganism are viable and capable of starting the reaction.

Response to Arguments
Applicant's arguments filed 3/4/2022 have been fully considered but they are not persuasive.
The indefiniteness rejection is withdrawn in view of the amendment.
The applicant argues that SERVETAS and YAMASAKI do not teach fermentative bacteria and fermentative yeasts grow for a time of at least 7 days to prepare a biofilm of said fermentative bacteria and fermentative yeasts in an exopolymeric matrix. 
However, DELVAUX is now cited to teach this feature.  DELVAUX teaches at pg. 1520, left column, third full a paragraph that immobilized yeast cells are considered to be more tolerant/productive against ethanol than freely suspended yeast cells. One method for obtaining such cells taught at pg. 1516, right column first full paragraph is where the yeast and a support are cultured together so that the yeast are allowed to attach to the support and grow. It would have been obvious to one skilled in the art to immobilize the cells of SERVETA, as DELVAUX teaches that immobilized are more tolerant/productive against ethanol than freely suspended yeast cells.  
As to requirement that the cells be grown for 7 days, it would have been obvious to vary the amount of days needed based on the type or microorganism, immobilization method/material and culture conditions, as discussed above, as discussed above in DELVAUX. 
The specification also does not provide any evidence that such a time frame is critical. Indeed, applicant’s specification at page 9 indicates growth time varies based on species and strains used.  

    PNG
    media_image2.png
    162
    712
    media_image2.png
    Greyscale



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107.  The examiner can normally be reached on M-F, 9:30-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHILIP A DUBOIS/              Examiner, Art Unit 1791                              


 /DONALD R SPAMER/ Primary Examiner, Art Unit 1799